Case 8:19-cv-02244-JVS-ADS Document 53 Filed 08/03/20 Page 1 of 10 Page ID #:719



 1   GODES & PREIS, LLP
     Joseph M. Preis (State Bar No. 212998)
 2    jpreis@gaplegal.com
 3   Benjamin G. Reynolds (State Bar No. 320546)
      breynolds@gaplegal.com
 4   300 Spectrum Center Drive, Suite 1420
 5   Irvine, California 92618
     Telephone: 949.468.0051
 6   Facsimile: 949.872.2281
 7
     Attorneys for Defendants
 8   NICK PERCIVAL; CURITEC, LLC; MARIA FERNANDEZ
 9   AND TECH LOGIC, LLC
     And Counterclaimants CURITEC, LLC and NICK PERCIVAL
10
11                             UNITED STATES DISTRICT COURT
12                            CENTRAL DISTRICT OF CALIFORNIA
13                                  SOUTHERN DIVISION
14   GORDIAN MEDICAL, INC., A             Case No.: 8:19-CV-02244-JVS-ADS
     Nevada corporation, doing business
15
     as American Medical Technologies,
16                                        COUNTERCLAIMANTS’
                 Plaintiff,               OPPOSITION TO
17
                                          COUNTERDEFENDANTS’ MOTION
18         vs.                            TO STRIKE COUNTERCLAIMS
19
     NICK PERCIVAL, an individual;        [Filed concurrently with Opposition to
20   MARIA FERNANDEZ, an                  Motion to Dismiss Counterclaims]
     individual; CURITEC, LLC, A
21
     Florida Limited Liability Company;   JUDGE:           Hon. James V. Selna
22   TECH LOGIC, LLC, A Delaware          DATE:            August 24, 2020
     Limited Liability Company; and       TIME:            1:30 p.m.
23
     DOES 1 through 20,                   CRTM:            10C
24
                   Defendants.
25
     AND RELATED CROSS-ACTIONS
26
27
28

        COUNTERCLAIMANTS’ OPPOSITION TO COUNTERDEFENDANTS’
                 MOTION TO STRIKE COUNTERCLAIMS
Case 8:19-cv-02244-JVS-ADS Document 53 Filed 08/03/20 Page 2 of 10 Page ID #:720



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.       INTRODUCTION
 3            Plaintiff and Counterdefendant Gordian Medical Inc., doing business under the
 4   trade name American Medical Technologies (“AMT”), has long dominated the wound
 5   care products and services market. However, and despite its recent entry in 2018,
 6   Defendant and Counterclaimant Curitec, LLC (“Curitec”), co-founded by Defendant
 7   and Counterclaimant Nick Percival (“Percival”), 1 has emerged as a viable competitor
 8   through its superior business model that elevates product quality over profit margin,
 9   and through its tireless recruiting efforts. Instead of improving the quality of its
10   products and services to lawfully compete with Curitec, AMT, under the direction and
11   control of Counterdefendants Joseph Del Signore (“J. Del Signore”), and Sam
12   Muppalla (“Muppalla”), 2 has eluded and ignored regulatory guidelines, wielded legal
13   action as a weapon against competitors, published slanderous statements, and
14   misappropriated Curitec’s trade secrets, as exhaustively detailed within the
15   Counterclaims. 3
16            In an attempt to conceal their disreputable business practices and unlawful
17   conduct, Counterdefendants have moved to strike averments in the Counterclaims that
18   describe Curitec’s superior business model, 4 and that expose AMT’s pattern and
19   practice of regulatory violations and unfair competition. 5 These averments should not
20   be stricken as they contribute to the understanding of the Counterclaims as a whole by
21   providing pertinent information regarding the differences in the business models
22
23   1
         Curitec and Mr. Percival are collectively referenced herein as, the
24   “Counterclaimants.”
     2
       AMT, J. Del Signore, and Muppalla are collectively referenced herein as, the
25
     “Counterdefendants.”
26   3
          See ECF Docket Number 39-1, referenced hereinafter as, the “Counterclaims.”
27   4
          (Counterclaims, ¶ 50).
28   5
          (Counterclaims, ¶¶ 19-25).
                                  -1-
          COUNTERCLAIMANTS’ OPPOSITION TO COUNTERDEFENDANTS’
                   MOTION TO STRIKE COUNTERCLAIMS
Case 8:19-cv-02244-JVS-ADS Document 53 Filed 08/03/20 Page 3 of 10 Page ID #:721



 1   implemented by Curitec and AMT, the underlying purpose and motive for AMT’s
 2   unfair competition and misappropriation of Curitec’s trade secrets, and AMT’s well-
 3   documented pattern and history of disregarding regulatory restrictions and resorting
 4   to illicit busines practices to gain a competitive advantage over its rival competitors.6
 5   Therefore, Counterdefendants’ Motion to Strike the Counterclaims (the “Motion”)7
 6   should be denied. However, to the extent this Court grants Counterdefendants’
 7   Motion to Strike, in whole or in part, Plaintiffs respectfully request leave to amend. 8
 8   II.     FACTUAL BACKGROUND
 9           Mr. Percival was previously employed as the Chief Information Officer of
10   AMT, a large medical supply company in the business of supplying wound care
11   products and services to medical care and elder care Facilities. Counterclaims, ¶ 48.
12   Following his departure from AMT [in 2016], Mr. Percival and his wife,
13   Ms. Fernandez, formed Curitec in October of 2018 in an effort to fulfill the long-term
14   care facility market’s need for higher quality wound care products and services, which
15   was (and is) dominated by AMT. See id. Curitec’s strategic business model, which
16   materially differs from AMT, is detailed in the Counterclaims, and, includes, inter
17   alia, superior quality products and services, brand consistency, prompt processing and
18   delivery, advanced technologies, transparent cost structure, and specialized
19   recruitment and training. Counterclaims, ¶ 50. Through this business model, Curitec
20   has quickly emerged as a viable competitor and more cost-efficient alternative to
21
22
     6
       Averments “contribut[ing] to a full understanding of the complaint as a whole need
23
     not be stricken.” In re Facebook PPC Advertising Litigation, 709 F.Supp.2d 762, 773
24   (N.D.Cal.2010).
25
     7
         See ECF Docket Number 45, 45-1, and 45-2.
26
     8
       Mesa Safe Co., Inc. v. Amazon.com Servs., Inc., No. SACV1801247JVSADS, 2019
     WL 6723422, at *6 (C.D. Cal. Oct. 4, 2019) (“Although the complaint has
27   been amended three times, leave should be freely granted. See Fed. R. Civ. P.
28   15(a)(2).”).
                                            -2-
       COUNTERCLAIMANTS’ OPPOSITION TO COUNTERDEFENDANTS’
                       MOTION TO STRIKE COUNTERCLAIMS
Case 8:19-cv-02244-JVS-ADS Document 53 Filed 08/03/20 Page 4 of 10 Page ID #:722



 1   AMT,     and    has   expanded     its   business   Nationally    (sans   California).
 2   Counterclaims, ¶¶ 49-51.
 3          Threatened by Curitec’s success in the market, AMT, by and through its owner,
 4   J. Del Signore, and Chief Executive Officer, Muppalla, have resorted to unlawful,
 5   unfair, and fraudulent business practices aimed to destroy Curitec’s business, tarnish
 6   Curitec and Mr. Percival’s reputation, and misappropriate Curitec’s trade secrets to
 7   unlawfully compete against it. Counterclaims, ¶¶ 52-67.
 8          Beginning on or about November 2019, under the direction and control of its
 9   executive officers, J. Del Signore and Muppalla, AMT, by and through its agents,
10   misrepresented to Curitec’s existing and prospective customers that it would soon be
11   facing criminal repercussions due to purported illicit activities. Counterclaim, ¶ 53.
12   The source of this slanderous statement was Delaney, a disgruntled former Curitec
13   employee, who falsely claimed that Percival had “hacked into AMT’s computer
14   system” on behalf of Curitec in order to steal its trade secrets. Counterclaim, ¶ 54.
15   Without verifying or confirming the accuracy of this baseless accusation from a
16   dubious source, AMT repeated this false hacking accusation during a conference call
17   with its managers, sales team, and executive members, further disseminating
18   slanderous statements about Percival and Curitec company wide. Counterclaim, ¶ 54.
19   AMT also engaged Delaney to act as its agent to spread false and slanderous
20   accusations to Curitec’s customers, including the Humphreys County Nursing Home
21   (the “Humphreys Facility”), the Unity Hospice facilities in Tennessee (the “Unity
22   Hospice Facilities”), and the Perry County Nursing Home, Tennessee (the “Perry
23   Facility”). Counterclaim, ¶ 55.
24          AMT has also misappropriated Curitec’s trade secrets obtained through a
25   company-issued laptop stolen by Delaney. Counterclaims, ¶¶ 61-67. The laptop
26   contained proprietary and confidential information accrued by Curitec including: (1)
27   sales reports that contain Curitec’s revenue; (2) the identity of Curitec’s customers
28   and facilities that have outstanding orders signed by physicians; (3) information
                                             -3-
       COUNTERCLAIMANTS’ OPPOSITION TO COUNTERDEFENDANTS’
                        MOTION TO STRIKE COUNTERCLAIMS
Case 8:19-cv-02244-JVS-ADS Document 53 Filed 08/03/20 Page 5 of 10 Page ID #:723



 1   regarding specific customer and facility orders and products fulfilled by Curitec; and
 2   (4) a list of all customers and facilities that Curitec services in the United States.
 3   Counterclaims, ¶ 62.      Counterdefendants used this proprietary and confidential
 4   information to identify, target, and solicit Curitec’s largest revenue facilities,
 5   including the Prairie Grove nursing facility located in Arkansas, the Humphreys
 6   Facility, and Unity Hospice Facilities, and make false reports to regulatory authorities
 7   concerning Curitec’s business and operations. Counterclaims, ¶¶ 59, 66.
 8         These unfair, unlawful, and fraudulent business practices are not new to AMT
 9   and, in fact, are consistent with its well-documented history of skirting regulatory
10   restrictions and overstepping the legal boundaries to monopolize the wound care
11   industry since its inception. For example, AMT paid the Internal Revenue Service
12   (“IRS”) $9.8 million to resolve unpaid federal income taxes and penalties of
13   approximately $17.8 million that accrued over a 13-year period from its inception in
14   1994 to 2007. Counterclaims, ¶¶ 19-21. Incredibly, G. Del Signore, J. Del Signore’s
15   father and founder of AMT, acknowledged during an interview with the IRS that he
16   knew AMT had an obligation to file federal corporate income tax returns, but stated
17   that he was just too busy and that he had too much paperwork to take the time to file
18   returns. Counterclaim, ¶ 20. In addition to the massive tax liability accrued by AMT
19   as a result of its executive’s deliberate failure to file tax returns over a 13-year period,
20   AMT also paid $35 million and accepted regulatory restrictions to resolve improper
21   and inflated billing and reimbursement practices identified by Medicare, including
22   separately billing for products that had already been billed by another supplier, and
23   seeking reimbursement for products that were not medically reasonable or necessary,
24   and, therefore, not reimbursable by Medicare. Counterclaims, ¶¶ 22-25.
25         As a result of Counterdefendants’ unlawful, unfair, and fraudulent business
26   practices, Curitec has lost existing and prospective customers, including, but not
27   limited to, its contracts with the Humphreys Facility and Unity Hospice Facilities,
28   causing Curitec to suffer lost revenue of over $1,500,000.00, and hindered Curitec’s
                                               -4-
       COUNTERCLAIMANTS’ OPPOSITION TO COUNTERDEFENDANTS’
                       MOTION TO STRIKE COUNTERCLAIMS
Case 8:19-cv-02244-JVS-ADS Document 53 Filed 08/03/20 Page 6 of 10 Page ID #:724



 1   ability to recruit new employees to expand its thriving business. Counterclaims, ¶¶
 2   57, 60, and 67. Curitec’s loss of revenue has consequently diminished Percival’s
 3   income derived from the business, which constitutes Percival’s main source of
 4   income. Counterclaims, ¶ 57.
 5   III.   PROCEDURAL BACKGROUND
 6          On June 23, 2020, Counterclaimants filed their Counterclaims against AMT, J.
 7   Del Signore, and Muppalla, averring counterclaims for: (1) Intentional Interference
 8   with Contractual Relations; (2) Intentional Interference with Prospective Economic
 9   Advantage; (3) Defamation (Slander Per Se); (4) Violation of the UCL; (5) Violation
10   of the DTSA; (6) Violation of the CUTSA; and (7) Injunctive Relief. See generally,
11   Counterclaims.
12          On July 7, 2020, Counterdefendants filed this Motion seeking to strike
13   averments in the Counterclaims concerning Curitec’s business model (Counterclaim,
14   ¶ 50) and its history of regulatory violations with the IRS and Medicare
15   (Counterclaim, ¶¶ 19-25). See generally, Motion.
16   IV.    APPLICABLE LEGAL STANDARDS
17          Under Federal Rule of Civil Procedure (“Rule”) 12(f), a party may move to
18   strike from a pleading any “insufficient defense or any redundant, immaterial,
19   impertinent or scandalous matter.” FED. R. CIV. P. 12(f). The purpose of a Rule 12(f)
20   motion is to avoid the expenditure of time and money that must arise from litigating
21   spurious issues by dispensing with those issues prior to trial.” Whittlestone, Inc. v.
22   Handi–Craft Co., 618 F.3d 970, 973 (9th Cir.2010). Motions to strike under Rule
23   12(f) are disfavored given the limited importance of pleadings in federal practice and
24   are not granted “unless it is clear that the matter to be stricken could have no possible
25   bearing on the subject matter of the litigation.” Simplicity Int’l v. Genlabs Corp.,
26   2010 WL 11515296, at *1 (C.D. Cal. Apr. 21, 2010) (emphasis added); see also Adam
27   v. McFarlane, 2015 WL 12655552, at *7 (C.D. Cal. June 1, 2015) (determining Rule
28   12(f) motion should not be granted unless it is clear that the matter to be stricken could
                                               -5-
       COUNTERCLAIMANTS’ OPPOSITION TO COUNTERDEFENDANTS’
                       MOTION TO STRIKE COUNTERCLAIMS
Case 8:19-cv-02244-JVS-ADS Document 53 Filed 08/03/20 Page 7 of 10 Page ID #:725



 1   have no possible bearing on the subject matter of the litigation); Yuen v. United States,
 2   2011 WL 13213890, at *1 (C.D. Cal. Mar. 3, 2011) (“Because of the limited
 3   importance of pleadings in federal practice,” motions to strike pursuant to Fed. R. Civ.
 4   P. 12(f) are disfavored.”); Kohler v. Island Rests., LP, 280 F.R.D. 560, 563–64
 5   (S.D.Cal.2012) (“12(f) motions are generally regarded with disfavor because of the
 6   limited importance of pleading in federal practice, and because they are often used as
 7   a delaying tactic.”). When ruling on a Rule 12(f) motion, the Court liberally construes
 8   the complaint in favor of the non-moving party and draws all reasonable inferences in
 9   favor of the claimant. Gonzalez v. United States, 2014 WL 3661323, at *1 (S.D. Cal.
10   July 22, 2014). Background or historical allegations should not be stricken unless
11   prejudicial and allegations “contribut[ing] to a full understanding of the complaint as
12   a whole need not be stricken.” In re Facebook PPC Advertising Litigation, 709
13   F.Supp.2d 762, 773 (N.D.Cal.2010).
14   V.    DISCUSSION
15         A.     The Court Should Not Strike Averments in the Counterclaims
16                Regarding Curitec’s Business Model.
17         Counterdefendants move to strike the averments in paragraph 50 of the
18   Counterclaims concerning Curitec’s business model. See ECF Docket Number 44-1,
19   Memorandum of Points and Authorities in Support of Motion (“Mem.”), p. 5.
20   Counterdefendants, however, fail to establish that these averments are redundant,
21   immaterial, or impertinent. To the contrary, Curitec’s averments provide pertinent
22   and material background information and context into the business and competitive
23   disparities between Curitec and AMT, and AMT’s motive and purpose to unlawfully
24   compete against Curitec. As courts have determined, these averments are not subject
25   to be stricken without a showing of undue prejudice, which Counterdefendants fail to
26   establish. Erhart v. BofI Holding, Inc., 269 F. Supp. 3d 1059, 1085 (S.D. Cal. 2017)
27   (“allegations that provide background information, historical material, “or other
28   matter of an evidentiary nature will not be stricken unless unduly prejudicial to
                                            -6-
       COUNTERCLAIMANTS’ OPPOSITION TO COUNTERDEFENDANTS’
                      MOTION TO STRIKE COUNTERCLAIMS
Case 8:19-cv-02244-JVS-ADS Document 53 Filed 08/03/20 Page 8 of 10 Page ID #:726



 1   defendant”); see also In re Facebook PPC Advertising Litigation, 709 F.Supp.2d at
 2   773 (same). Counterdefendants fail to demonstrate any resulting prejudice from the
 3   averments concerning Curitec’s unique business model which Counterdefendants
 4   have sought to misappropriate through their access and use of its trade secrets.
 5   Counterdefendants, also, do not explain why averments concerning Curitec’s business
 6   model are “redundant.” The Motion should, thus, be denied as to paragraph 50 of the
 7   Counterclaims.
 8         B.     The Court Should Not Strike Averments in the Counterclaims
 9                Regarding AMT’s Pattern of Unfair Competition.
10         Counterdefendants also seek to strike averments in paragraphs 19-25 of the
11   Counterclaims regarding its publicly-available and well-documented history of
12   regulatory violations that have allowed AMT to monopolize the wound care market
13   to the detriment of competitors. See Mem., pp. 4-5. These averments should not be
14   stricken as they are pertinent and material to the theories and elements underlying the
15   Counterclaims.
16         Since its inception in 1994, AMT has knowingly and willfully ignored legal and
17   regulatory requirements in pursuit of profit maximization and market share
18   dominance. For the first 13-years of its existence, AMT’s failed to pay any federal
19   income tax or file a single tax return which ultimately resulted in taxes and penalties
20   of approximately $17.8 million. Counterclaims, ¶ 19. Indeed, AMT’s Principal and
21   Chief Executive Officer, G. Del Signore, brazenly acknowledged that AMT’s failure
22   to pay its taxes or file tax returns was knowing and willful, as he was just too busy
23   and that he had too much paperwork to take the time to file returns. Counterclaims, ¶
24   20. In addition to its tax delinquency, AMT paid $35 million to resolve claims by
25   Medicare for improper and inflated billings submitted by AMT. Counterclaims, ¶¶
26   22-25. These regulatory violations evidence and support AMT’s purpose, motive, and
27   long-standing pattern of conduct. Louisiana Pac. Corp. v. Money Mkt. 1 Institutional
28   Inv. Dealer, 2011 WL 13152893, at *6 (N.D. Cal. Oct. 27, 2011)(denying motion to
                                           -7-
       COUNTERCLAIMANTS’ OPPOSITION TO COUNTERDEFENDANTS’
                       MOTION TO STRIKE COUNTERCLAIMS
Case 8:19-cv-02244-JVS-ADS Document 53 Filed 08/03/20 Page 9 of 10 Page ID #:727



 1   strike averments of regulatory investigations and settlement as premature and relevant
 2   in providing factual background of the case). At a minimum, these averments
 3   constitute a pattern of misconduct and mismanagement at AMT, and
 4   Counterdefendants’ knowing and willful policy of violating laws to unfairly compete
 5   in the market which are relevant and pertinent to Counterclaimants’ request for
 6   punitive and exemplary damages.9 See e.g., Corson v. Toyota Motor Sales, U.S.A.,
 7   Inc., 2013 WL 10068136, at *8 (C.D. Cal. July 18, 2013) (“Courts have denied
 8   motions to strike where the information at issue provided background needed to
 9   establish a pattern of misconduct or to establish Defendant's knowledge or
10   willfulness.”); Lazar v. Trans Union LLC, 195 F.R.D. 665, 671–72 (C.D.Cal.2000)
11   (denying motion to strike where facts about Defendant's general business practices
12   established a “pattern of mismanagement” relevant to the “willfulness” element of
13   Plaintiff's claim); Guzman v. Bridgepoint Educ., Inc., 2013 WL 593431, at *5–6 (S.
14   D. Cal. Feb.13, 2013) (denying motion to strike where allegations regarding a
15   Defendant College's military recruiting tactics were relevant to establishing a “pattern
16   of misconduct” even though Plaintiff had not experienced the military recruiting
17   tactics). Counterdefendants’ contention that they will be “prejudiced in incurring the
18   expense and cost of litigating spurious, irrelevant issues” is also unavailing. There are
19   no issues to be litigated as AMT’s history of regulatory violations are judicially
20   noticeable and matters of public record that are detailed in AMT’s bankruptcy filings.
21         Counterdefendants fail to carry their burden to demonstrate that these
22   averments could have no possible bearing on the subject matter of the litigation. The
23   Motion should, therefore, be denied as to paragraphs 19-25 of the Counterclaims.
24   ///
25   ///
26
27
     9
       “[W]illful and intentional conduct amounts to oppression, malice or fraud within
     the meaning of Civil Code section 3294[.]” Cty. of Orange v. Great Lakes
28   Reinsurance (UK) PLC, 2013 WL 12142602, at *3 (C.D. Cal. Jan. 23, 2013).
                                             -8-
       COUNTERCLAIMANTS’ OPPOSITION TO COUNTERDEFENDANTS’
                       MOTION TO STRIKE COUNTERCLAIMS
Case 8:19-cv-02244-JVS-ADS Document 53 Filed 08/03/20 Page 10 of 10 Page ID #:728



  1   VI.   CONCLUSION
  2         Curitec’s business model and AMT’s pattern of regulatory and legal violations
  3   provide pertinent and material background information to the Counterclaims. They
  4   establish the purpose, motive, and pattern of Counterdefendants’ unlawful activities
  5   and internal policies that have resulted in the unlawful, unfair, and fraudulent business
  6   practices aimed at Counterclaimants.        Counterclaimants, therefore, respectfully
  7   request that the Court deny the Motion. To the extent the Court is inclined to grant
  8   the Motion (in its entirety or in part), Counterclaimants request leave to amend their
  9   Counterclaims.
10
11     Date: August 3, 2020                   GODES & PREIS, LLP
12
13                                            By: /s/ Benjamin G. Reynolds
14                                                Joseph M. Preis
                                                  Benjamin G. Reynolds
15                                                Attorneys for Defendants
                                                  NICK PERCIVAL; CURITEC,
16                                                LLC; MARIA FERNANDEZ
17                                                AND TECH LOGIC, LLC
                                                  And Counterclaimants
18                                                CURITEC, LLC and NICK
                                                  PERCIVAL
19
20
21
22
23
24
25
26
27
28
                                -9-
        COUNTERCLAIMANTS’ OPPOSITION TO COUNTERDEFENDANTS’
                 MOTION TO STRIKE COUNTERCLAIMS
